Per Curiam.

Appellant raises nine propositions of law in the instant caiuse. Of those propositions, one challenges the sentence for being based on facts unsupported by the record. Of the remaining propositions, four challenge the procedure by which mitigation is considered under R. C. 2929.03 and 2929.04; and the four others challenge the procedure for appellate review of death penalty cases, the scope of inquiry allowed by the mitigating factors listed in R. C. 2929.04, the vagueness of R. C. 2929.04(B) {1) and the efficacy of the death penalty as a deterrent.
In Lockett v. Ohio (1978), U. S. , 57 L. Ed. 2d 973, and Bell v. Ohio (1978), U. S. , 57 L. Ed. 2d 1010, the United States Supreme Court held that R. C. 2929.04(B) unconstitutionally limits the range of mitigating circumstances which may be considered by a sentencing court. In accordance with that holding, this court has previously modified the judgment of the Court of Appeals by reducing appellant’s sentence to life imprisonment. In light of our reduction of appellant’s sentence, we find it unnecessary to address his propositions of law.
The judgment of the Court of Appeals with respect to the conviction of appellant is affirmed.

Judgment accordingly.

HERBERT, Celebrezze, W. Brown, P. Brown, Sweenev and Locher, JJ., concur.
Leach, C. J., not participating.